Citation Nr: 0920704	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran also filed a timely notice 
of disagreement with a denial of special monthly pension 
based on need for aid and attendance.  However, this claim 
was granted in a June 2005 rating decision.  As this decision 
was a full grant of the benefit sought on appeal, the Board 

In July 2007, the Veteran requested a hearing before a 
Veterans Law Judge, via video-conference.  In May 2009, the 
Veteran withdrew his request for a hearing.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008).


FINDING OF FACT 

Parkinson's disease was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in December 2006, prior to the initial 
unfavorable AOJ decision issued in February 2007.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in December 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
This letter also advised him of the evidence necessary to 
establish a disability rating and effective date. Therefore, 
the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication 
of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records and VA medical records were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has a Parkinson's disease as a result of his military 
service is not necessary to decide the claim.  Any current 
medical opinion linking such disability to the Veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the Veteran decades 
following discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
Parkinson's disease in service, there is no competent basis 
upon which to conclude that the Veteran's current disability 
is related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the Veteran.  Thus, the Board concludes that 
an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including paralysis agitans (or Parkinson's 
disease), to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his Parkinson's disease is related 
to his work in demolition while in the military, to include 
toxins to which he was exposed.  Thus, he argues that service 
connection is warranted for Parkinson's disease.

The Board notes that the Veteran has a current diagnosis of 
Parkinson's disease.  VA treatment records reveal that the 
Veteran was diagnosed with Parkinson's disease in July/August 
2006.  Thus, he meets the criterion of having a current 
disability.

However, service treatment records are negative for any 
complaint, treatment, or diagnosis referable to Parkinson's 
disease.  Moreover, there is no competent medical evidence 
relating the Veteran's Parkinson's disease to his military 
service.  
 
Initially, the Board observes that there is no evidence that 
the Veteran exhibited symptoms of Parkinsonism within one 
year of discharge.  Therefore, service connection is not 
warranted on a presumptive basis. 

With respect to direct service connection, the Board notes 
that the Veteran was first seen for symptoms of Parkinson's 
in 2006 and an October 2006 VA treatment note indicates that 
symptoms had been present for two years.  Thus, the earliest 
date associated with the disorder is 2004, approximately 39 
years after service discharge.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, no competent medical opinion is of record 
relating the Veteran's Parkinson's disease to his service.  
The Board acknowledges the statement of RY, which indicates 
that Dr. RP had stated that more service members than 
nonservice members suffered from Parkinson's disease and that 
he could not definitely rule out a relationship with service 
as so little was known about the disorder.  However, this 
statement is not competent evidence as it was reported 
second-hand and not provided directly by Dr. RP.  Moreover, 
it is not probative of the claim as it is only speculation, 
offering no clear opinion or rationale.  Under VA regulations 
and Court decisions, service connection may not be based on 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  

The Board acknowledges the Veteran's statements as to the 
etiology of his Parkinson's disease.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent and 
probative evidence of a causal nexus between the Veteran's 
Parkinson's disease and service, he is not entitled to 
service connection on a direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for Parkinson's disease.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7; see also Gilbert 
at 53. 


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


